Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ariel Atkinson on 01/12/2021.
The application has been amended as follows: 
Claims 7 and 16 are canceled.
Claim 9 is amended to delete the phrase “or 7” from the beginning of line 2.
Claim 10 is amended to delete the phrase “or 7” from the end of line 1.
Claim 17 is amended to delete the phrase “or 16” from the end of line 1.
Claim 18 is amended to delete the phrase “or 16” in line 2.
Claim 19 is amended to delete the phrase “or 16” in line 2.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as amended are deemed to be free of the prior art.  The closest prior art is Feyereisen et al. (US 20030217388 A1), which teaches the modulation of Aos (CYP74A) expression generally in plants for the purpose of inducing male sterility.  While the general teachings of Feyereisen et al. could apply to guayule plants, the 
Further, MPEP 716.02(c) provides that where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In this case, the methods used by Applicants to reduce PaAos levels in the guayule plants support any embodiment sufficiently described by Applicant that reduces PaAos by alteration of the plant – the scope being limited to reduction of the PaAas polypeptide in guayule plants.  
Claims 6 and 15, requiring that the transcription factors that are increased by heterologous expression are selected from PaWRKY3-like, PaWRKY71-like, PaMYBS3-like are deemed to be free of the prior art.  The closest prior art is Scheller et al. (US 20180127767 A1) but Scheller et al. does not disclose or teach the recited transcription factors and expressing those transcription factors in guayule plants is otherwise not obvious in view of the teachings of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/           Examiner, Art Unit 1662